DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claims 1-20 stand objected to for informalities.  Claims 6 and 20 stand rejected under Section 112(b).  The drawings and specification stand objected to.  Claims 1-20 have been indicated as having allowable subject matter if the informalities and Section 112(b) matters were addressed.
In a June 30, 2021 filing, applicants amended claims 1, 2, 6, 7, and 20, and provided amendments to the specification, and provided replacement drawings.  Applicants filed an IDS on July 13, 2021.  The Office contacted applicants regarding further informalities introduced in the replacement drawings that were filed June 30, 2021, and applicants filed a supplemental response with another set of replacement drawings, as well as the same claims and specification amendments.
As a preliminary matter, the July 15, 2021 replacement drawings are entered, but the July 15, 2021 amendments to the claims and specification are not entered, because they provide no further changes to the claims and specification from the June 30, 2021 amendments.
Turning first to the drawings: The July 15, 2021 replacement drawings address the previously noted objections and are accepted and entered.  The Office was initially confused about the addition of “S1” in Figures 3, 6, and 7, but upon further review, 
Specification: Applicants’ amendments address the previously noted objections to the specification and are accepted and entered.  No new matter has been added.  The previously noted objections to the specification are withdrawn.
Claim objections: Applicants’ amendments to the claims address the previously noted objections and are accepted and entered.  No new matter has been added.  The previously noted objections to the claims are withdrawn.  The Office noted an additional informality when preparing the case for allowance, which is corrected in the Examiner’s Amendment section, below.
Section 112(b) rejections: Applicants’ amendments to claims 6 and 20 address the previously noted Section 112(b) rejections and are accepted and entered.  No new matter has been added.  The previously noted Section 112(b) rejections are withdrawn.
IDS: The Office reviewed the two Office Actions from other IP5 offices, and obtained machine translations of some of the references that were cited and U.S. counterparts of other cited references.  The difference between the U.S. Patent & Trademark Office’s view of the claims, and the views of JPO and EPO, is based on an interpretation of the claim language.  As the USPTO interprets the claims, the claims require a light diffusion layer on the base substrate.  This light diffusion layer is not in and a part of the base substrate, as in the Miller reference, but separate.  The independent claims also require the light diffusion layer to comprise a plurality of light diffusers, and that each of these light diffusers be configured to diffuse light emitted from one of the edge subpixels.  The prior art discloses one light diffusion layer with one light diffuser used for all edge subpixels.  Thus, this Office uses a narrower definition for 
Updated searches yielded no further prior art that anticipates or renders obvious the claims, or that could be used with the previously cited prior art to render obvious the claims.  For these reasons, claims 1-20 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Enter the June 30, 2021 amendment.
Enter only the drawings from the July 15, 2021 amendment.  Do not enter the specification amendments or claim amendments from the July 15, 2021 amendment, since these amendments are duplicates of the June 30, 2021 amendment.
Claims:
Claim 20, line 5: Change “the one” to “one”.

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With regard to claim 1: The claim has been found allowable because the prior art of record does not disclose “a light diffusion layer on the base substrate and comprising a plurality of light diffusers separated from each other; wherein each of the plurality of light diffusers is configured to diffuse light emitted from one of the plurality of subpixels nearest to an edge of the display area, wherein a portion of diffused light emits out each of the plurality of light diffusers outside a region corresponding to the one of the plurality 
With regard to claims 2-19: The claims have been found allowable due to their dependency from claim 1 above.
With regard to claim 20: The claim has been found allowable because the prior art of record does not disclose “forming a light diffusion layer having a plurality of light diffusers on a base substrate; wherein each of the plurality of light diffusers is formed to diffuse light emitted from one of the plurality of subpixels nearest to an edge of the display area, wherein a portion of diffused light emits out of each of the plurality of light diffusers outside a region corresponding to the one of the plurality of subpixels nearest to the edge of the display area”, in combination with the remaining limitations of the claim.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567.  The examiner can normally be reached on Monday-Friday, 8 a.m.-5 p.m.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Victoria K. Hall/Primary Examiner, Art Unit 2897